MARSHALL, C. J.:
1. Section 6212-43, General Code (109 O. L., 95), is a valid exercise of legislative power under the authority of Section 9, Article XV of the Ohio Constitution, and Section 2, Article XVIII of the Amendments to the Federal Constitution.
2. A search of an automobile by an officer and a seizure by him of intoxicating liquors then being possessed, and transported in violation of the law, without a search warrant, is authorized though the officer has no previous knowledge of such violation, provided he acts in good faith and upon such information as induces the honest belief that the person in charge of the automobile is in the act of violating the law.
3. A search and seizure under such circumstances is not unreasonable and therefore does not transgress Section 14, Article I, of the Ohio Constitution.
Judgments affirmed.
Hough, Wanamaker, Robinson, Jones, Matthias and Clark, JJ., concur.